EXHIBIT 10.1

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

This Employment and Non-Competition Agreement (this “Agreement”), is dated as of
the 18th day of October, 2005 (the “Signing Date”) and is entered into by and
between Super Vision International, Inc., a Delaware corporation (the
“Employer”) and Danilo Regalado (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, Employee desires to continue his employment with the Employer, and the
Employer desires to continue to employ Employee upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged, the
Employee and the Employer agree as follows:

 

Section 1.     Employment of Employee

 

(a) Term. Employee’s employment hereunder will commence on January 1, 2006 (the
“Effective Date”) and will expire on December 31, 2007 (the “Initial Term”).
Employment of Employee will be extended automatically for successive one-year
periods thereafter (each a “Renewal Term”; and together with the Initial Term,
collectively, the “Term”), unless either party gives at least thirty (30) days’
written notice to the other party of its desire to terminate this Agreement
prior to the end of the Initial Term or any Renewal Term, as the case may be
(“Non-Renewal Notice”). During such 30-day notice period, the Employee agrees to
continue to provide services under this Agreement. The Employee’s employment
hereunder may be terminated sooner than the expiration of the Term pursuant to
the terms and conditions described below in Section 2. If either party provides
written notice to the other party of its desire to terminate this Agreement at
least thirty (30) days prior to the expiration of the Initial Term or any
Renewal Term, upon the expiration of the Initial Term or any Renewal Term, as
applicable, this Agreement shall terminate. The provisions of this Agreement
that may be reasonably interpreted as surviving termination of this Agreement,
including without limitation Sections 2 and 3, shall continue in effect after
termination of this Agreement. The date on which Employee ceases to be employed
by Employer, regardless of the reason therefore is referred to in this Agreement
as the “Date of Termination.”

 

(b) Duties and Responsibilities. From the Effective Date until December 31,
2007, Employee will serve as Executive Vice President and CFO of the Employer or
in such other positions as assigned by Employer with Employee’s consent from
time to time. Employee agrees to apply his best efforts, entire productive time,
attention, and energies to the business of Employer and shall assume and perform
such reasonable responsibilities and duties as may be assigned to him from time
to time by the President / CEO. To the extent that the Employer shall have any
parent, subsidiaries, affiliated corporations, partnerships, or joint ventures
(collectively “Related Entities”), Employee shall perform such duties to promote
these entities and their respective interests to the same extent as the
interests of the Employer and without additional compensation. At all times
during the Term, Employee agrees to abide by any employee handbook, policy, or
practice that the Employer has established with respect to its



--------------------------------------------------------------------------------

employees. Notwithstanding the foregoing, Employee shall be permitted to engage
in charitable and civic activities and manage his personal passive investments,
provided that such activities (individually or collectively) do not materially
interfere with the performance of his duties or responsibilities under this
Agreement.

 

(c) Compensation. During the Term, as full compensation for his services
hereunder and in consideration for the Employee’s covenants contained in this
Agreement, the Employer shall pay the Employee a base salary at the per annum
rate of $150,000 payable in accordance with the customary payroll practices of
the Employer (“Base Salary”). In addition, during the Term, Employee shall be
eligible to receive performance bonus compensation in accordance with the terms
and conditions set forth on Schedule 1 attached hereto. After the Initial Term,
performance bonus compensation, if any, shall be based upon performance criteria
to be determined by the Board or the compensation committee of the Board (the
“Compensation Committee”) after consultation with Employee. Based on Employee’s
annual performance review by the Compensation Committee, Employee may be
eligible for future salary increases depending on various factors, such as the
Employer’s performance and Employee’s satisfactory job performance, provided
that in no event may Employee’s annual salary adjustment be less than 3% per
annum for the Initial Term.

 

(e) Stock Options. On September 9, 2005 (the “Grant Date”), Employee was granted
a stock option to purchase 50,000 shares of Employer’s Class A common stock at
an exercise price equal to the fair market value of such shares on the Grant
Date as determined by the Compensation Committee. Such option became vested as
to 10,000 of the shares subject to the option on the Grant Date. Subject in all
instances to Employee’s continued employment with Employer on the applicable
vesting dates, and provided that the revenue and net income before taxes
milestones set forth in Employer’s 2006 Board approved operating plan are
achieved, such option shall vest as to 7,500 shares subject to such option on
January 15, 2007 and 12,500 shares on March 31, 2007, respectively. Subject in
all instances to Employee’s continued employment with Employer on the applicable
vesting dates, and provided that the revenue and net income before taxes
milestones set forth in Employer’s 2007 Board approved operating plan are
achieved such option shall vest as to 7,500 shares subject to such option on
January 15, 2008 and 12,500 shares on March 31, 2008, respectively. If a revenue
and net income before taxes milestone is not achieved, but Employer achieves at
least 25% of such milestone, than the option shall vest with respect to a
corresponding pro rata percentage of shares on the relevant vesting date. For
example, if Employer achieves 50% of the targeted net income before taxes
milestone for 2006, 6,250 or 50%, of the shares subject to the option shall vest
on March 31, 2007. All such options shall be subject to the terms and conditions
of Employer’s stock option plan pursuant to which the options are granted and
shall be conditioned upon Employee’s execution of a stock option agreement with
Employer in the form specified by the Compensation Committee.

 

For purposes of this Agreement, net income before taxes shall be determined
without regard to any gains, losses, profits, charges or expenses realized by
the Company from any legal proceeding to which the Company is a party that is
pending on the Effective Date including, without limitation, awards to Employer
of attorneys’ fees and costs incurred by Employer in such proceedings and any
legal fees or costs of any party to such proceedings, other than Employer, that
are paid by Employer.

 

Page 2 of 12



--------------------------------------------------------------------------------

(f) Expenses. Employer agrees to pay or reimburse Employee for all reasonable
vouchered business expenses incurred during his employment which have been
submitted in accordance with any expense reimbursement policy or practice of the
Employer.

 

(g) Benefits. Employer will provide to the Employee and, to the extent eligible,
his dependents, any benefit, including without limitation, medical insurance
program reimbursement, 401k savings plan, etc., which are provided by Employer
generally to its employees, subject to the provisions of the various benefit
plans, programs, or policies in effect from time to time. Employer reserves the
right to change or eliminate these benefits at any time.

 

(h) Vacation; Personal Days. During the Term, Employee shall be entitled to
fifteen (15) days paid vacation annually, three (3) personal/sick days and as
many holidays as are in accordance with Employer’s policy then in effect
generally for its employees.

 

(i) Life Insurance. Employee agrees that Employer shall have the right to obtain
life insurance on Employee’s life, at Employer’s sole expense and with Employer
as the sole beneficiary thereof. Employee shall (i) cooperate fully with
Employer in obtaining such life insurance, (ii) sign any necessary consents,
applications and other related forms or documents, and (iii) take any required
medical examinations.

 

Section 2.    Termination of Employment

 

(a) Termination by the Employer. The Employer may terminate the employment of
Employee at any time, with or without cause, upon thirty (30) days prior written
notice. If the Employee’s employment is terminated by Employer for any reason
other than Disability or Cause (as such terms are defined below), including the
termination of Employee’s employment upon expiration of the Initial Term or any
Renewal Term pursuant to a Non-Renewal Notice delivered by Employer to Employee,
Employee shall receive (i) three months’ Base Salary payable in accordance with
the customary payroll practices of Employer over the three month period
immediately following the Date of Termination, (ii) any unpaid reimbursable
expenses outstanding as of the Date of Termination and (iii) payment for accrued
and unused benefits as of the Date of Termination such as vacation. In the event
of a termination of Employee’s employment by Employer for Cause (as defined
below), Employee shall receive unpaid Base Salary through, and any unpaid
reimbursable expenses outstanding as of, the Date of Termination and payment for
accrued and unused benefits as of the Date of Termination such as vacation. If
Employee’s employment with Employer is terminated by Employer for any reason, or
no reason, all of the restrictions contained in Section 3 shall survive the
expiration or termination of Employee’s employment in accordance with the terms
set forth therein. Except as set forth in this paragraph, if Employee’s
employment with Employer is terminated by the Employer, following the Date of
Termination the Employer shall have no further obligations under this Agreement.

 

“Cause” shall be limited to the following: (i) Employee’s refusal to perform his
duties in a satisfactory manner as contemplated by this Agreement;
(ii) dishonesty or other acts by Employee that adversely affect Employer;
(iii) a violation of Employer’s policies or practices which justifies immediate
termination; (iv) arrest or conviction of a felony or of any crime involving
moral turpitude, fraud or misrepresentation; (v) the commission by Employee of
any

 

Page 3 of 12



--------------------------------------------------------------------------------

act which could reasonably be expected to injure the reputation, business, or
business relationships of Employer or any Related Entities; or (vi) any material
breach of this Agreement.

 

(b) Termination by Employee. Employee agrees to provide Employer with at least
thirty (30) days’ prior written notice of his intent to terminate his employment
(“Termination Notice Period”). Failure to provide such notice terminates
Employee’s entitlement to payment for accrued, unused benefits, such as
vacation. In the event of a termination of Employee’s employment by Employee,
including the termination of Employee’s employment upon expiration of the
Initial Term or any Renewal Term pursuant to a Non-Renewal Notice delivered by
Employee to Employer, Employee shall receive unpaid Base Salary through, and any
unpaid reimbursable expenses outstanding as of, the Date of Termination and
payment for accrued and unused benefits as of the date of Termination such as
vacation. If Employee’s employment with Employer is terminated by Employee for
any reason, or no reason, all of the restrictions contained in Section 3 shall
survive the expiration or termination of Employee’s employment in accordance
with the terms set forth therein. Employer reserves the right to terminate
Employee before the end of the Termination Notice Period provided that Employee
shall receive the Base Salary that he would have received from the date of the
last payroll payment to the end of the Termination Notice Period and any unpaid
reimbursable expenses outstanding as of the Date of Termination and payment for
accrued and unused benefits as of the Date of Termination such as vacation.
During the Termination Notice Period, the Employee agrees to provide services
under this Agreement using his best efforts. Except as set forth in this
paragraph, if Employee’s employment with Employer is terminated by Employee,
following the Date of Termination, the Employer shall have no further
obligations under this Agreement.

 

(c) Termination Due to Death or Disability. If Employee’s employment with
Employer terminates by reason of his death or Disability (as defined below),
Employee, or his estate as applicable, shall receive unpaid Base Salary through,
and any unpaid reimbursable expenses outstanding as of, the Date of Termination
and payment for accrued and unused benefits as of the Date of Termination such
as vacation. For purposes hereof, the term “Disability” means the Employee’s
inability, due to a medical condition, physical disability or mental illness, to
perform his regular duties for at least 90 days in any 180 consecutive day
period, without any reasonable prospect of a full recovery within an additional
30 days that will allow Employee to resume his regular full-time duties. In the
case of Disability, the Date of Termination shall be the date the Board
determines that Employee’s employment has terminated due to Disability. If
Employee’s employment with Employer terminates as a result of his Disability,
all of the restrictions contained in Section 3 shall survive the expiration or
termination of Employee’s employment in accordance with the terms set forth
therein. Except as set forth in the paragraph, If Employee’s employment with
Employer terminates by reason of his death or Disability, following the Date of
Termination, the Employer shall have no further obligations under this
Agreement.

 

Section 3.    Non-Competition; Protection of Confidential Information; Etc.

 

(a) Rationale for Restrictions. Employee agrees that his services hereunder are
of a special, unique, extraordinary and intellectual character, and his position
with the Employer places him in a position of confidence and trust with the
customers, suppliers and employees of the Employer and/or Related Entities.
Employee also acknowledges that the Employer designs, manufactures, markets and
sells LED and fiber optic lighting products used in applications in the
commercial, architectural, signage, swimming pool and OEM markets throughout the
world and that the Employer competes with many entities. Employee further
acknowledges that the

 

Page 4 of 12



--------------------------------------------------------------------------------

rendering of services under this Agreement necessarily requires the disclosure
to Employee of Confidential Information (as defined below) of the Employer
and/or Related Entities. Employee and the Employer agree that in the course of
employment hereunder, Employee has and will continue to develop a personal
relationship with the Employer’s customers, and a knowledge of these customers’
affairs and requirements which may constitute the Employer’s primary and only
contact with such customers. Employee acknowledges that the Employer’s
relationships with its established customers may therefore be placed in
Employee’s hands in confidence and trust. Employee consequently agrees that it
is reasonable and necessary for the protection of the goodwill and legitimate
business interests of the Employer and/or the Related Entities that Employee
make the covenants contained herein, that the covenants are a material
inducement for the Employer to employ or continue to employ Employee and to
enter into this Agreement, and that the covenants are given as an integral part
of and incident to this Agreement.

 

(b) Non-Competition In Related Business. While employed by Employer and for a
period of two (2) years thereafter, Employee shall not, directly or indirectly,
whether or not for consideration, enter into the employment of, render any
services to, engage, manage, operate, join, or own, lend money or otherwise
offer other assistance to or participate in or be connected with, as an officer,
director, employee, principal, agent, creditor, proprietor, representative,
stockholder, partner, associate, consultant or otherwise, any person or entity
that competes with Employer in the fiber optic and/or LED lighting business.

 

(c)(i) Solicitation of Employees. While employed by the Employer and for a
period of one (1) year thereafter, Employee shall not, whether for his own
account or for the account of any person or entity hire, attempt to hire,
solicit, attempt to solicit, endeavor to entice away from the Employer or any of
the Related Entities, or otherwise interfere with any relationship of the
Employer or any of the Related Entities with, any person (including, but not
limited to, any independent contractor or representative) who is, or during the
twelve (12) month period prior to the Date of Termination, was employed by or
otherwise engaged to perform services for the Employer or any such Related
Entities.

 

(c)(ii) Solicitation of Customers. While employed by the Employer and for a
period of two (2) years thereafter, Employee shall not, whether for his own
account or for the account of any person or entity solicit, attempt to solicit,
endeavor to entice away from the Employer or any of the Related Entities, hire,
deal with, attempt to attract business from, accept business from, or otherwise
interfere with any relationship of the Employer or any Related Entities with any
person or entity who is or was a customer or client of the Employer or any
Related Entities during the twenty four (24) month period prior to the Date of
Termination.

 

(d) Use and Disclosure of Confidential Information. Employee recognizes and
acknowledges that he has access to Confidential Information (as defined below).
Accordingly, Employee agrees that he will not, during and for a period of four
(4) years after his employment, except as required in the course of his
employment, use or disclose any Confidential Information to any individual or
entity. Employee further agrees that he will not permit any person or entity to
examine or make copies of any documents which contain or are derived from
Confidential Information, without the prior written permission of Employer. The
provisions of this subparagraph shall not apply to information which is
generally known to the public (except by reason of Employee’s breach of his
obligations hereunder) and information which Employee is required to disclose by
order of a court of competent jurisdiction (but only to the extent specifically
ordered by such court and, when reasonably possible, after Employee has given
Employer or Related Entities prior notice of such intended disclosure so that it
or they have the

 

Page 5 of 12



--------------------------------------------------------------------------------

opportunity to seek a protective order if deemed appropriate). Employee also
will not disclose to the Employer or Related Entities any trade secrets
belonging to a former employer.

 

As used in this Agreement, “Confidential Information” shall mean studies, plans,
reports, surveys, analyses, sketches, drawings, specifications, notes, records,
memoranda, computer-generated data, or documents, and all other nonpublic
information relating to the business activities of the Employer and/or the
Related Entities, or any other party with whom the Company agrees to hold
information of such party in confidence, including, without limitation, all
methods, processes, formulas, techniques, equipment, research data, experiments,
marketing and sales information, personnel data, customer lists, employee lists,
supplier lists, financial data, trade secrets, and the like which presently or,
in the future, are in the possession of Employer and/or Related Entities. Said
Confidential Information may be in either human or computer readable form,
including, but not limited to, software, source code, hex code, or any other
form.

 

(e) Rights to Intellectual Property. While employed by the Employer, Employee
will disclose to the Employer any ideas, inventions, works of authorship, or
business plans (“Intellectual Property”) developed by him which relate directly
or indirectly to the business or a similar business of Employer or Related
Entities, including without limitation, any process, operation, product or
improvement which may be patentable or copyrightable. Employee agrees that the
Intellectual Property is or will be the property of the Employer and that he
will, at the Employer’s request and cost, do whatever is necessary to obtain the
rights thereto, by patent, copyright or otherwise, for the Employer. Employee
agrees that all works of authorship protected by copyright law created during
Employee’s employment with Employer shall be deemed works “made for hire” under
the Copyright Act. If, for any reason, the work is not deemed a “work made for
hire,” Employee otherwise hereby assigns to Employer all rights of copyright in
and to any such works. Employee further agrees that, whether or not he is in the
employ of Employer, he will cooperate in good faith to the extent and in the
manner requested by Employer in the prosecution or defense of any patent or
copyright claims or any litigation or other proceedings involving any
Intellectual Property. The Employer will pay for all expenses associated with
Employee’s compliance with this provision.

 

(f) Scope of Covenants. If any of the covenants contained in Section 3 are held
to be invalid or unenforceable due to the unreasonableness of the time,
geographic area, or range of activities covered by such covenants, such
covenants shall nevertheless be enforced to the maximum extent permitted by law
and effective for such period of time, over such geographical area, or for such
range of activities as may be determined to be reasonable by a court of
competent jurisdiction and the parties hereby consent and agree that the scope
of such covenants may be judicially modified, accordingly, in any proceeding
brought to enforce such covenants.

 

(g) Remedies for Breach of the Agreement. Employee consents and agrees that if
he violates any covenants contained in this Agreement, Employer and/or Related
Entities would sustain irreparable harm and, therefore, in addition to any other
remedies which may be available to it, Employer and/or Related Entities shall be
entitled to an injunction restraining Employee from committing or continuing any
such violation of this Agreement. Nothing in this Agreement shall be construed
as prohibiting Employer and/or Related Entities from pursuing any other remedy
or remedies including, without limitation, recovery of damages. Employee
acknowledges that Related Entities have rights under this Agreement and that
they may enforce these rights as third party beneficiaries.

 

Page 6 of 12



--------------------------------------------------------------------------------

(h) Survival. The provisions of Section 3 shall survive the termination of this
Agreement or Employee’s employment irrespective of the reason for such
termination. The provisions of Section 3 shall survive in accordance with its
terms after this Agreement’s expiration or termination of Employee’s employment
even if Employee continues to work for the Employer or any Related Entity
without renewing this Agreement.

 

These restrictive covenants are intended to benefit the Employer and any parent,
subsidiaries, affiliated corporations, partnerships, joint ventures, or other
Related Entities. Accordingly, these restrictive covenants may be enforced by
the Employer and any parent, subsidiaries, affiliated corporations,
partnerships, joint ventures, or other Related Entities.

 

These restrictive covenants shall be construed as agreements independent of any
other provision in this Agreement, and the existence of any claim or cause of
action of the Employee against the Employer, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Employer of any restrictive covenant. The Employer has fully performed all
obligations entitling it to the restrictive covenants, and the restrictive
covenants therefore are not executory or otherwise subject to rejection under
the Bankruptcy Code.

 

These restrictive covenants may be assigned without the knowledge or consent of
the Employee, and they may be enforced by any assignee of, or successor to, the
rights set forth in this Agreement.

 

Section 4. Anti-Disparagement

 

Employee covenants and agrees, both during and after the termination of
employment, that he shall not make any comments which could be construed as
negative concerning Employer or any Related Entity to any individual or entity,
including but not limited to, clients, customers, employees, or financial or
credit institutions. Employer covenants and agrees, both during and after the
termination of employment, that it shall not make any comments which could be
construed as negative concerning Employee to any individual or entity, including
but not limited to, clients, customers, employees, or financial or credit
institutions.

 

Section 5. Employee’s Purchase of Stock During Employment

 

Notwithstanding the foregoing, and while employed by the Employer, and for a
period of two (2) years thereafter, Employee may acquire, solely as an
investment, shares of capital stock or other equity securities of any company
which is traded on any national securities exchange or regularly quoted in the
over-the-counter market, so long as Employee does not control, acquire a
controlling interest in or become a member of a group which exercises direct or
indirect control of, more than one percent of any class of capital stock of such
corporation. Employee agrees to inform the Employer’s legal counsel prior to the
acquisition of any stock of Employer or any Related Entity.

 

Section 6. Return of Employer Property On Termination

 

Employee agrees to promptly return the Employer’s property to the Employer’s
headquarters upon termination of his employment with Employer. Failure to comply
with this provision will result in the immediate suspension of any payment then
due and owing to the Employee under

 

Page 7 of 12



--------------------------------------------------------------------------------

this Agreement until such property is returned. The Employer reserves the right
to take appropriate legal action against the Employee in the event of a breach
of this provision.

 

Section 7. Verification of Compliance

 

Upon termination of employment, Employee shall, at the request of Employer and
for no additional consideration, verify in writing and under oath, in the form
attached hereto as Exhibit A, his compliance with the provisions of this
Agreement relating to Intellectual Property and Confidential Information. This
provision shall not give rise to any claim by Employee for severance pay or
other payments upon Employee’s termination of employment.

 

Section 8. Miscellaneous Provisions

 

(a) Integration, Waiver and Severability. This Agreement sets forth the entire
agreement between the parties with respect to the matters covered herein and
supersedes all prior agreements, whether oral or written. No waiver or
modification of this Agreement or of any part contained herein shall be valid
unless in writing and duly executed by Employee and approved by the Board. The
waiver by Employer of any breach of a provision of this Agreement shall not be
construed as a waiver of any succeeding breach or a waiver of any breach of any
other provision. No evidence of any waiver or modification shall be offered or
received in evidence in any proceeding or litigation between the parties hereto
arising out of or affecting this Agreement, or the rights or obligations of the
parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The failure of either party at any time to require
performance by the other party of any provision hereunder shall in no way affect
the right of that party thereafter to enforce the same, or to enforce any of the
other provisions in this Agreement; nor shall the waiver by either party of the
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of such provision or as a waiver of the provision itself. Whenever
possible each provision, term and covenant of this Agreement will be interpreted
in a manner to be effective and valid but if any provision, term or covenant of
this Agreement is held to be prohibited or invalid by a court of competent
jurisdiction, then such provision, term or covenant will be ineffective only to
the extent of such prohibition or invalidity, without invalidating or affecting
in any manner whatsoever the remainder of such provision, term or covenant or
the remaining provisions, terms or covenants of this Agreement.

 

(b) Benefit and Assignability. This Agreement shall bind the Employee, his heirs
and successors, and the Employer, its successors and assigns. This Agreement
requires the personal services of the Employee and cannot be assigned by the
Employee. The Employee agrees not to delegate his obligations or duties
hereunder or any portion thereof. The Employer may, without recourse, assign all
its rights and obligations to any entity that acquires or succeeds to the
business of the Employer by merger, sale of assets, consolidation, operation of
law, or otherwise. The rights and obligations of the Employer hereunder shall be
binding upon and run in favor of the successors and assigns of the Employer.

 

(c) Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by certified mail, return receipt
requested, to his residence set forth on the signature page hereof, unless
otherwise changed by Employee through written notice to Employer, in the case of
the Employee, or to its principal office in the case of the Employer set forth
on the signature page hereof, unless otherwise changed by Employer by providing
written notice to the Employee.

 

Page 8 of 12



--------------------------------------------------------------------------------

(d) Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(e) Prevailing Party. The prevailing party to an action to enforce or defend
this Agreement is entitled to attorney’s fees and reasonable costs incurred in
connection therewith, including, but not limited to, those incurred at the
pre-litigation, pre-trial, trial, and appellate levels.

 

(f) References. Whenever the masculine pronoun is used, it includes the feminine
pronoun, and the singular includes the plural, and vice versa, where the context
requires.

 

(g) Counterparts; Facsimile. This Agreement may be executed in one or more
counter-parts, each of which shall be deemed an original, but all of which taken
together shall constitute one of the same instrument. A facsimile signature of
this Agreement shall be deemed an original.

 

(h) Applicable Law; Jurisdiction; Venue; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WHETHER
SUBSTANTIVE OR PROCEDURAL. THE CONVENIENT AND EXCLUSIVE JURISDICTIONS AND VENUE
FOR ANY LEGAL ACTION ARISING OUT OF THIS AGREEMENT SHALL BE IN THE STATE AND
FEDERAL COURTS OF COMPETENT JURISDICTION LOCATED IN ORANGE COUNTY OR THE MIDDLE
DISTRICT OF FLORIDA. EACH OF THE PARTIES HERETO AGREES THAT IT SHALL SUBMIT TO,
IS AND SHALL BE BOUND BY THE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES
HERETO HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING UNDER THIS
AGREEMENT OR REGARDING THE EMPLOYMENT OF EMPLOYEE BY EMPLOYER DURING OR AFTER
THE TERM OF THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO EMPLOYER
ENTERING INTO THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

/s/ Danilo A. Regalado

DANILO A. REGALADO

 

Address: 158 Edinburgh Court

                Lake Mary, Florida 32746

 

SUPER VISION INTERNATIONAL, INC. By:  

/s/ Brett M. Kingstone

Name:

 

Brett M. Kingstone

Title:

 

President and Chief Executive Officer

 

Address: 8210 Presidents Drive

                Orlando, Florida 32809

 

Page 9 of 12



--------------------------------------------------------------------------------

EXHIBIT A

 

My employment by Employer is terminated. I have read and understood my agreement
with Employer dated _______________, 2005 (the “Agreement”), and particularly
the provisions relating to Intellectual Property and Confidential Information. I
hereby swear, UNDER OATH, that:

 

1. I have complied with all provisions of the Agreement, including those
relating to Intellectual Property and Confidential Information.

 

2. I have fully disclosed all items of Intellectual Property to Employer. I have
given Employer all documents and other materials referred to in the Agreement,
or if I have not done so, the withheld documents and materials are:
_______________. If I discover any documents and other materials covered by this
Agreement in my possession in the future, I will immediately return them to the
Employer after discovery.

 

3. I understand that the misappropriation of confidential information and
documents may be considered a crime under the laws of the State of Florida.

 

    (Name)

 

STATE OF FLORIDA)

 

                                             )SS:

COUNTY OF _______      )

 

The foregoing instrument was acknowledged before me this _____ day of
_______________, 200_ by ______________________________.

 

Personally Known __________ OR Produced Identification __________

 

Type of Identification Produced

 

 

Print or Stamp Name:

Notary Public, State of Florida at Large

Commission No.:

My Commission Expires:

 

Page 10 of 12



--------------------------------------------------------------------------------

SCHEDULE 1 TO EMPLOYMENT AGREEMENT

 

Compensation Plan

Executive Vice President & CFO

 

     Effective Date:      1/1 to 12/31/2006      Plan Update:      9/30/2005 Rev
2

 

Employee

   Danilo Regalado            

Income Package:

               Annualized Value

Base Salary:

               $150,000

Target Bonus

   % of Base Comp:      50%    $75,000

Target Total Compensation

               $225,000

Part 1: Earnings Achievement

                

Total Bonus Objective:

               $50,000                 

--------------------------------------------------------------------------------

1a. Gross Margin

   25%      $12,500          

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

Pay-out:

                

Upon achieving target GM of Approved 2006 Operations Plan

   100%      $12,500     

Upon achieving Target GM +.5%

   105%      $13,125     

Upon achieving Target GM + 1%

   110%      $13,750     

Upon achieving Target GM +1.5%

   120%      $15,000     

1b. Net Operating Profit

   75%      $37,500          

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

Based on achieving target Audited Net Profit of 2006 Op Plan, after approval by
the Board

   $TBD           Note: The operating
profit bonus will be
finally paid set as the
lesser of 10% of the
total net profit or the
percentage shown in
this plan.      80%      $30,000           90%      $33,750           100%     
$37,500           110%      $41,250           120%      $45,000     

 

Page 11 of 12



--------------------------------------------------------------------------------

SCHEDULE 1 TO EMPLOYMENT AGREEMENT

 

(cont’d)

 

Part 2: Management Achievement

             

Total Bonus Objective:

            $25,000              

--------------------------------------------------------------------------------

Paid out on the completion of the following items: (2006 Objectives TBD)

                   25%   $6,250           25%   $6,250           25%   $6,250   
       25%   $6,250     

Part 3: Stock Option Incentive

             

Agreement date

   10,000   Stock Options     

January 15, 2007—achievement of 2006 revenue in the approved Budget

   7,500   Stock Options    Note: Stock options will be
prorated if performance
does not exceed 100%, but
still achieves 25%.

March 31, 2007—achievement of 2006 net operating profit in the approved Budget

   12,500   Stock Options    Note: Stock options will be
prorated if performance
does not exceed 100%, but
still achieves 25%.

 

    

/s/ Brian McCann

    

Prepared by Compensation Committee:

  

Brian McCann

         

/s/ Fritz Zeck

         

Fritz Zeck

         

/s/ Tony Nicolosi

         

Tony Nicolosi

               Date:   October 18, 2005           

/s/ Danilo Regalado

    

Reviewed and Accepted by:

  

Danilo Regalado - Executive Vice President & CFO

               Date:   October 18, 2005      

--------------------------------------------------------------------------------

** This plan supersedes and cancels any and all other commission or bonus
programs.

 

Page 12 of 12